Exhibit 10.1

 

CONFIDENTIAL

 

RESIGNATION, WAIVER AND GENERAL RELEASE & MUTUAL NON-DISPARAGMENT AGREEMENT

 

February 6, 2014

 

This Resignation, Waiver and General Release and Mutual Non-Disparagement
Agreement (“Agreement”) is made between CH2M HILL Companies, Ltd. (hereinafter
“the Company”) and Michael Anthony Lucki (“Mr. Lucki”), GEN Number AAB00219653,
regarding Mr. Lucki’s resignation from employment with the Company.  The terms
of the resignation are as follows:

 

1.              Mr. Lucki has submitted, and the Company and the Board have
accepted, his resignation of employment from the Company effective February 6,
2014 (“Resignation Date”).

 

2.              In consideration of the covenants, agreements and releases set
forth herein, the Company will provide Mr. Lucki on a discretionary basis with
the following (collectively referred to throughout as the “Resignation
Benefits”):

 

a.                                      $158,915.42, the cash in-lieu of
equivalent of the restricted stock you hold that otherwise would have vested on
February 16, 2013, less applicable withholdings;

 

b.                                      $100,000.00, the equivalent of 2 months’
salary, less all applicable withholdings;

 

c.                                       $350,000.00, the cash in-lieu of
equivalent of the Annual Incentive Performance award that you otherwise would
have been eligible to receive in March 2014, less applicable withholdings;

 

d.                                      $207,532.89, the cash in-lieu of
equivalent of the gain (current stock price minus strike price) on the stock
options you hold that would have vested on February 9, 15 and 16, 2014, less
applicable withholdings; and

 

e.                                       $328,130.00, the cash in-lieu of
equivalent of the Long Term Incentive Plan award for the LTI Plan years 2011,
2012 and 2013 that you otherwise would have been eligible to receive in
March 2014, less applicable withholdings

 

for a sum total in Paragraphs 2.a. through 2.d. of $1,144,578.31 (One Million
One Hundred Forty Four Thousand Five Hundred Seventy Eight Dollars and Thirty
One Cents), less all applicable tax withholdings, including those prescribed by
the IRS for supplemental income such as severance pay.

 

3.              Provided Mr. Lucki has returned a fully executed original of the
Agreement and has not exercised his revocation rights set forth in Paragraph 10,
below, the Resignation Benefits identified in Paragraph 2 generally will be paid
on the next regularly scheduled payday after the expiration of the seven (7) day
revocation period.  Mr. Lucki further acknowledges that, other than the amounts
set forth in this Agreement and any amounts related to the benefits associated
with his participation in the CH2M HILL Supplemental Executive Retirement and
Retention Plan (SERRP) (benefits for which Mr. Lucki will remain eligible to
receive so long as he meets the SERRP eligibility requirements), no other
services, monies, salary, wages, bonuses, benefits, incentive pay, severance pay
or other compensation are due or owing to him from the Company, affiliated
companies and subsidiary companies.  Mr. Lucki acknowledges and agrees that he
has the sole responsibility of satisfying any lien or claim asserted against the
Resignation Benefits or arising from the Resignation Benefits.

 

4.              In consideration of the payment and/or provision of the
Resignation Benefits, together with the covenants, agreements and releases set
forth herein, Mr. Lucki, on behalf of himself, his heirs, executors,
administrators and assigns, hereby releases and forever discharges the Company,
and its affiliated and subsidiary companies and Employee Benefit Plans and
its/their respective present and former officers, directors, employees,
shareholders, agents, representatives, consultants, insurers, plan
administrators, trustees, fiduciaries,

 

1

--------------------------------------------------------------------------------


 

attorneys, successors and assigns (individually and collectively “Releasees”)
from any and all liabilities, causes of action, debts, claims and demands, both
in law and in equity, known or unknown, fixed or contingent, which Mr. Lucki
has, may have or claims or claimed to have, based upon or in any way related to
his employment or resignation from employment with the Company arising up to and
including his Resignation Date or the execution date of this Agreement,
whichever is later.  This includes but is not limited to claims for damages,
wages or other relief arising under federal, state, or local laws prohibiting
employment discrimination and other unfair or unlawful treatment, including,
without limitation, Title VII of the Civil Rights Act of 1964, the Civil Rights
Act of 1991, 42 U.S.C. Section 1981, the Age Discrimination in Employment Act of
1967 (“ADEA”), the Americans with Disabilities Act Amendments Act of 2008
(“ADAAA”), the Employee Retirement Income Security Act of 1974 (“ERISA”), the
Lily Ledbetter Fair Pay Act of 2009, the Family Medical Leave Act of 2008
(“FMLA”), the Genetic Information Nondiscrimination Act of 2008 (“GINA”), the
Equal Pay Act of 1963, as amended, 29 U.S.C. § 206(d)(1)-(4), the Rehabilitation
Act of 1974, 29 U.S.C. § 701, et seq., the Health Insurance Portability and
Accountability Act of 1996, as amended, § 46 U.S.C. § 300gg, et seq., the
Consolidated Omnibus Budget Reconciliation Act, 29 U.S.C. § 1161, et seq.,
Executive Order 11246, whistleblower claims, the Colorado Anti-Discrimination
Act, the Colorado Wage Claim Act, Colorado Wage Equality Regardless of Sex Act,
Colorado’s Minimum Wage Orders, Colorado Labor Peace Act, Colorado’s Minimum
Wages of Workers Act (all as amended), and any claims based on any state statute
or law (including, by way of example only, any state statute or act prohibiting
employment discrimination or harassment), contract (including, by way of example
only, the Company’s policies, practices and/or plans), covenant of good faith
and fair dealing, public policy, tort (by way of example only, defamation,
intentional or negligent infliction of emotional distress, misrepresentation,
interference with contract, wrongful, retaliatory and/or constructive discharge)
or other theories, as well as any claim for attorney’s fees and/or costs or
other expenses or fees.  Mr. Lucki expressly acknowledges that the Resignation
Benefits hereunder are intended to and do fully compensate him for any and all
of his possible claims up to and including his Resignation Date or the date he
signs this Agreement, whichever is later, including, without limitation, those
for alleged emotional or physical distress, stress, pain and suffering, and
upset or injury, together with medical care of any sort associated with such
claims.  Mr. Lucki acknowledges and agrees that he has suffered no workplace
injury which would give rise to a claim under any worker’s compensation statute
or, if he has, that he has been fully compensated hereunder and is entitled to
no further relief of any kind (monetary or otherwise).  For purposes of this
Agreement, “Employee Benefit Plan” means any employee benefit plan, as defined
in ERISA Section 3(3), sponsored, or contributed to, by the Company or any
Releasee.  Nothing herein prohibits Mr. Lucki from filing a charge of
discrimination with the Equal Employment Opportunity Commission (“EEOC”) or any
state fair employment practices agency, or from participating in any
investigation of a charge of discrimination by the EEOC or any state fair
employment practices agency.

 

5.              This Agreement, including all discussions concerning its subject
matter between the parties, represents an amicable settlement and compromise of
all allegations, claims and matters that Mr. Lucki has or claims to have in
connection with his employment and/or resignation from employment with the
Company.  By entering into this Agreement, no party hereto admits any
impropriety, wrongdoing, or liability of any kind whatsoever and, on the
contrary, expressly denies same.

 

6.              Mr. Lucki promises that he has not filed a lawsuit in any state
or federal court relating to the matters released herein against any of the
Releasees, and has not filed or initiated a charge or administrative complaint
alleging employment discrimination with the EEOC or any state fair employment
practices agency against any of the Releasees, and further that he has not
assigned or transferred to any person any portion of any claim which is released
and waived by this Agreement.  While nothing in this Agreement prevents
Mr. Lucki from filing a federal or state administrative charge, if such a
federal or state administrative charge is filed or an agency investigation
undertaken, he acknowledges that he has already received full monetary and other
relief hereunder and is entitled to no further relief of any kind (monetary or
otherwise).  Mr. Lucki shall pay his own costs, expenses and attorney’s fees
incurred in association with this matter and shall not seek any compensation or
any reimbursement for his costs, expenses and attorney’s fees from any of the
Releasees.

 

7.             The release and waiver above does not affect any entitlement of
Mr. Lucki to vested benefits, if any, under the Company’s 401(k) plan or other
vested benefits under any other Employee Benefit Plan, if any.  Any

 

2

--------------------------------------------------------------------------------


 

vested but unexercised stock options held by Mr. Lucki must be exercised within
the time period required by the Employee Ownership Program.  Mr. Lucki
acknowledges that he can obtain information about such vested but unexercised
stock from the Employee Ownership group (O@ch2m.com or (720) 286-2753).  The
Company and Mr. Lucki do not, by executing this Agreement, release any claims
with respect to the enforcement of the Agreement.

 

8.              Mr. Lucki agrees that no lawsuit (federal or state) shall be
filed by him against any of the Releasees based upon any claim released above. 
In the event Mr. Lucki breaches this promise by filing such a lawsuit, he may be
responsible for paying the attorneys’ fees and costs incurred by any and/or all
of the Releasees in defending against the lawsuit if the lawsuit is brought in
bad faith, or is frivolous and groundless, or if authorized by state or federal
law.  The foregoing does not nullify the waiver and release by Mr. Lucki nor
limit any of the Releasees’ rights and remedies.

 

9.              In the event a particular provision of the Agreement is declared
invalid or unenforceable, the remaining provisions of the Agreement will
continue in full force and effect.  This Agreement shall be construed in all
respects as if such invalid or unenforceable provisions were omitted.

 

10.       Older Workers Benefit Protection Act of 1990 (OWBPA).   In compliance
with the OWBPA, and by virtue of this Agreement, Mr. Lucki has been advised of
the legal requirements of the Act, and fully incorporates by reference the legal
requirements into this Agreement as follows:

 

a.              Mr. Lucki understands the terms and conditions of this
Agreement;

 

b.              Mr. Lucki has been advised of his right to consult an attorney
to review the Agreement, and has either had the benefit of an attorney
throughout this process and has had an attorney review the Agreement or is aware
of his right to do so and has knowingly waived that right;

 

c.               Mr. Lucki does not waive any rights or claims that may arise
after the date the waiver is executed;

 

d.              Mr. Lucki is receiving consideration beyond anything of value to
which he is already entitled; and

 

e.               Mr. Lucki has up to twenty-one (21) days in which to consider
this Agreement before executing it.  Mr. Lucki acknowledges that if he signs the
Agreement before the twenty-first (21st) day, he does so voluntarily and of his
free choosing.  Finally, Mr. Lucki acknowledges that if he does not sign the
Agreement before the end of the twenty-first (21st) day, the Agreement shall
automatically expire and become immediately null and void on the twenty-second
(22nd) day unless the review period is otherwise extended by the Company in
writing and in the Company’s sole discretion.

 

After execution of this Agreement by Mr. Lucki, he shall have seven (7) days to
revoke the Agreement and the Agreement shall not become effective or enforceable
until the seven (7) days has expired. Any revocation of this Agreement by
Mr. Lucki must be in writing, must specifically revoke this Agreement, and must
be received by John Madia, Chief Human Resources Officer, CH2M HILL, 9191 S.
Jamaica Street, Englewood, CO 80112, prior to the eighth (8th) day following
execution of this Agreement by Mr. Lucki.  In the event Mr. Lucki revokes this
Agreement within the seven-day revocation period, the Agreement shall not be
effective or enforceable and the revoking party shall not receive the benefits
described herein.  Provided Mr. Lucki has returned a fully executed original of
the Agreement, upon expiration of the seven (7) day revocation period with no
revocation in writing by him, the Agreement shall become immediately effective.

 

11.       As further conditions precedent to the Company making payment of the
Resignation Benefits and as continuing obligations beyond Mr. Lucki’s
Resignation Date, he:

 

a.              Shall refrain from disclosing to one or more third parties
communications protected by the attorney client privileges held by the Company
and/or from disclosing to one or more third parties privileged and confidential
attorney work product, including but not limited to the attorney work product
prepared by

 

3

--------------------------------------------------------------------------------


 

the Company’s legal counsel, legal department, and/or outside legal counsel. 
Mr. Lucki shall also refrain from disclosing, revealing, publishing, or
discussing any allegations or claims or the basis for any allegations or claims
against the Company and/or any of the Releasees or the terms of this Agreement,
and/or the discussions leading up to this Agreement, except as required by law,
or pursuant to subpoena, or to enforce this Agreement, and except with
Mr. Lucki’s attorney, immediate family, or tax advisor, each of whom Mr. Lucki
shall inform must keep such information strictly confidential and not disclose
to any other entity, individual or party.  Except pursuant to a state or federal
fair employment practices agency investigation, Mr. Lucki additionally shall
refrain from making any statements or comments (whether verbally or in writing)
to anyone that defame, disparage or denigrate the Company and/or any of the
Releasees.  Mr. Lucki agrees that if asked about his separation from employment
with the Company, the Agreement or the Resignation Benefits, he will say nothing
more than words to the effect that “I submitted my resignation so that I could
pursue other opportunities,” and Mr. Lucki shall give no other indication or
suggestion about the type, amount or range of the Resignation Benefits or the
circumstances giving rise to his separation from employment.

 

b.              Shall refrain for a period of one year after the effective date
of this Agreement from directly or indirectly soliciting, inducing, recruiting,
encouraging or otherwise endeavoring to cause or attempt to cause any employee
or consultant of the Company to terminate his/her/its relationship with the
Company.

 

c.               Shall return all the Company’s and/or Releasees’ property,
proprietary/confidential information, papers, manuals/notebooks, electronically
stored data, software, media, documentation, diskettes, computer equipment and
related devices, keys, credit cards, government contractor card and phone cards,
and any other company equipment or items to the Company.

 

d.              Shall refrain from the disclosure, copying and/or use for any
purpose of any proprietary, competitively sensitive and/or confidential business
information of the Company or any of the Releasees.  Mr. Lucki acknowledges that
this nondisclosure obligation continues beyond his Resignation Date
indefinitely.  Mr. Lucki also acknowledges that he has continuing obligations
post Resignation Date to preserve the Company’s confidential information,
including pursuant to signed Employee Ethics & Business Conduct Principles
certifications and/or the Employee Administration Agreement.

 

e.               Acknowledges that the provisions of Paragraphs 11.a. through
11.d. are material terms and considerations of this Agreement, and that any
breach by him of any or all of Paragraphs 11.a. through 11.d. would be a
material breach of this Agreement for which the Company and/or any of the
Releasees could seek damages for injuries caused by such breach.

 

12.       As conditions precedent to this Agreement and as continuing
obligations hereunder, the Company:

 

a.              Shall refrain from disclosing, revealing, publishing, or
discussing any allegations or claims or the basis for any allegations or claims
the Company has made against Mr. Lucki, or the terms of this Agreement and/or
the discussions leading up to this Agreement, except as required by law, or
pursuant to subpoena, or to enforce this Agreement, and except with its
attorneys, financial institutions, auditors, tax advisors or other institutional
advisors necessary to conduct business, each of whom the Company shall inform
must keep such information strictly confidential and not disclose to any other
entity, individual or party, except as required by law or regulation.  The
Company shall refrain from making any statements or comments (whether verbally
or in writing) to anyone that defame, disparage or denigrate Mr. Lucki but shall
not be responsible in this regard for any verbal or written statements or
comments made by any person(s) other than Lee McIntire, Jacqueline Hinman, John
Madia, Gregory Nixon, and JoAnn Shea, and the Company shall not be responsible
in this regard for any verbal or written statements or comments made by any of
these aforementioned individuals following the individual’s departure,
retirement, separation, or termination of employment with the Company.  Any
inquiry made of Lee McIntire, Jacqueline Hinman, John Madia, Gregory Nixon, and
JoAnn Shea regarding Mr. Lucki’s prior employment with the Company shall be
responded to with a statement to the effect that “Mr. Lucki submitted his
resignation, which the Company and its Board accepted, so that he could pursue
other opportunities,” and none shall give any

 

4

--------------------------------------------------------------------------------


 

other indication or suggestion about Mr. Lucki’s prior employment, including
regarding the type, amount or range of the Resignation Benefits or the
circumstances giving rise to his separation from employment.

 

b.              Acknowledges that the provisions of Paragraph 12.a. are material
and constitute consideration for this Agreement, and that any breach of
Paragraph 12.a. would be a material breach of this Agreement for which he could
seek damages for injuries caused by such breach.

 

13.       By signing below, both parties acknowledge that they have carefully
read and fully understood all of the provisions of this Agreement.  Both parties
further acknowledge that this Agreement sets forth the entire understanding
between them.  Neither party has relied upon any representation or statement,
written or oral, not set forth in this Agreement.  This Agreement may not be
changed orally, but only by a specific written agreement signed by the party
against whom enforcement of any waiver, change, modification, extension, or
discharge is sought.  This Agreement is deemed to have been drafted jointly by
the parties and any uncertainty or ambiguity shall not be construed for or
against any party based upon attribution of drafting to any party. The parties
forever waive all rights to assert that this Agreement was the result of a
mistake in law or in fact.  Further, the parties forever waive all rights to
assert that any or all of the legal theories or factual assumptions used for
negotiating purposes are for any reason inaccurate, inapplicable or
inappropriate.

 

14.       This Agreement may be executed and delivered in one or more
counterparts, each of which when executed will be deemed an original, and all of
which will constitute one and the same document.  This Agreement may be executed
by the Parties and transmitted by facsimile transmission or .pdf by e-mail, and
if so executed and transmitted, the Agreement will be for all purposes and
effect as if the parties had delivered an executed original agreement.

 

15.       Mr. Lucki acknowledges that he has read and understands this
Agreement, that he signs it freely and voluntarily, and that he is otherwise not
entitled to the Resignation Benefits unless he signs this Agreement.

 

 

ACCEPTED AND AGREED:

 

 

 

 

 

CH2M HILL Companies, Ltd.

 

Michael Anthony Lucki, EMPLOYEE

 

 

 

 

 

 

 

By:

/s/ Jacqueline Hinman

 

By:

/s/ Michael A. Lucki

 

Jacqueline Hinman

 

 

 

 

 

 

 

 

Title:

Chief Executive Officer

 

Date:

February 6, 2014

 

 

 

 

 

Date:

February 6, 2014

 

 

 

 

5

--------------------------------------------------------------------------------